Opinion issued September 27, 2012




                                    In The
                           Court of Appeals
                                For The
                       First District of Texas

                          NO. 01-12-00006-CV
                               ____________

                        RENE ROCHA, Appellant

                                      V.

FRANK BOONE, JOSE ALEX RODRIGUEZ, AND TEXAS DEPARTMENT
               OF MOTOR VEHICLES, Appellees


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                      Trial Court Cause No. 978403


                       MEMORANDUM OPINION
      Appellant Rene Rocha attempts to appeal from the trial court’s January 11,

2011 judgment.     Because appellant’s notice of appeal was untimely filed, we

dismiss the appeal for lack of jurisdiction.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended to

90 days after the date the judgment is signed if any party timely files a motion for

new trial, motion to modify the judgment, motion to reinstate, or, under certain

circumstances, a request for findings of fact and conclusions of law. TEX. R. APP.

P. 26.1(a)(1).

      The record reflects that the trial court signed the final judgment on January

11, 2011. Appellant did not file a motion for new trial. Appellant’s notice of

appeal was due no later than February 10, 2011.           See TEX. R. APP. P. 26.1.

Appellant did not file a notice of appeal until ten months later, on December 30,

2011. Because appellant’s notice of appeal was untimely filed, the Court lacks

jurisdiction over the appeal. See TEX. R. APP. P. 25.1.

      The Court notified appellant that his appeal was subject to dismissal for want

of jurisdiction unless he filed a response showing grounds for continuing the appeal.

See TEX. R. APP. P. 42.3(a). On March 2, 2012, the Court granted an extension of
time to respond to the notice.     On April 2, 2012, appellant filed a response;

however, it does not demonstrate our jurisdiction.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         3